Citation Nr: 1314001	
Decision Date: 04/26/13    Archive Date: 05/03/13

DOCKET NO.  07-29 586	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to a total rating based on individual unemployability due to service-connected disabilities (TDIU). 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

J. Murray, Associate Counsel 

INTRODUCTION

The Veteran served on active duty from July 1943 to November 1945.

The matter comes before the Board of Veteran's Appeals (Board) on appeal from an April 2006 rating decision of the Department of Veteran's Affairs (VA) regional office (RO) in Cleveland, Ohio (while jurisdiction was retained by the RO in Winston-Salem, North Carolina).  Jurisdiction of the claim has since been transferred to the RO in Muskogee, Oklahoma.

In March 2009, the Veteran testified before the undersigned Veterans Law Judge.  The Veteran was provided an opportunity to set forth his contentions at the hearing.  The record reflects that at this hearing the undersigned set forth the issues to be discussed at the hearing, focused on the elements necessary to substantiate the claims, and sought to identify any further development that was required to help substantiate the claims.  These actions satisfied the duties a Veterans Law Judge has to explain fully the issue and to suggest the submission of evidence that may have been overlooked.  See Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010) (holding that the requirements of 38 C.F.R. § 3.103(c)(2) apply to a hearing before the Board).  A transcript of the proceeding has been associated with the claims file.

The Board remanded the current matter on appeal in April 2009, September 2010, October 2011, and in October 2012.  In April 2009 and September 2010, the Board deferred decision on this claim as inextricably intertwined with the Veteran's other pending claims.  In October 2011, the Board remanded the Veteran's claim so that he could be provided with VA examinations relating to his claim.  The claim was most recently remanded in October 2012 to obtain a VA medical opinion.  As the claims folder shows that the above actions have been preformed, and no further action is required in compliance with the Board's remand directive.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

As previously noted in the October 2012 Board decision, the issues of entitlement to service connection for onychomyocosis secondary to frostbite, and peripheral neuropathy of the feet secondary to frostbite, have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over these matters, and they are referred to the AOJ for appropriate action.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran is service connected for anxiety, rated as 30 percent disabling; residuals of frostbite of the right foot, rated as 20 percent disabling; residuals of frostbite of the left foot, rated as 20 percent disabling; and residuals of frostbite of the ears, rated as 10 percent disabling; and right knee scar residuals of shell fragment wounds, rated as noncompensable.  The Veteran does not meet the combined schedular requirements for TDIU.  

2.  The Veteran's service-connected disabilities, standing alone, are not of such severity so as to preclude substantially gainful employment.


CONCLUSION OF LAW

The criteria for a TDIU have not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.3, 4.16, 4.18, 4.19, 4.25 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

1.  VA's Duty to Notify and Assist 

With respect to the Veteran's claim for entitlement to TDIU, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative of any information and medical or lay evidence that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 

VCAA letters dated in November 2004, July 2006, and October 2011, when taken together, fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, at 187.  The Veteran was aware that it was ultimately his responsibility to give VA any evidence pertaining to the claim.  This letter informed him that additional information or evidence was needed to support his claim, and asked him to send the information or evidence to VA.  See Pelegrini II, at 120-121.  Additionally, the July 2006 and October 2011 letters described how appropriate effective dates were assigned as outlined in Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Although both the July 2006 and October 2011 notice letters were sent after the initial adjudication, the Board finds this error non-prejudicial to the appellant.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  In this regard, the notice provided in the subsequent notice fully complied with the requirements of 38 U.S.C. § 5103(a), 38 C.F.R. § 3.159(b), and Dingess, supra, and after the notice was provided the case was readjudicated and a February 2013 supplemental statement of the case was provided to the appellant.  See Pelegrini II, supra; Mayfield, 20 Vet. App. 537  (a (supplemental) statement of the case that complies with all applicable due process and notification requirements constitutes a readjudication decision).  For these reasons, it is not prejudicial to the appellant for the Board to proceed to finally decide this appeal.  Since the Board has concluded that the preponderance of the evidence is against the claim, any questions as to the appropriate disability ratings or effective dates to be assigned are rendered moot, and no further notice is needed.  See Dingess, 19 Vet. App. 473 (2006).

The Board, therefore, finds that VA has discharged its duty to notify.  For the reasons discussed above, it is not prejudicial to the appellant for the Board to proceed to finally decide this appeal.

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's available service treatment records and relevant VA and private medical records are in the claims folder.  All records identified by the Veteran relating to this claim have been obtained, to the extent possible.  The Board finds that the record contains sufficient evidence to make a decision on the claim.  VA has fulfilled its duty to assist.

Pursuant to the Board's October 2011 remand directives, the Veteran was provided with VA mental health and skin examinations in conjunction with his TDIU claim.  In addition, a November 2012 VA medical opinion was obtained that addresses the cumulative effect of the Veteran's service-connected disabilities on his employability.  There is no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected disabilities since he was last physically examined. See 38 C.F.R. § 3.327(a).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate examination was conducted.  See VAOPGCPREC 11-95.  These examiners reviewed the claims file, and considered the effects of his respective service-connected disability on his employability.  As such, the Board finds that the examinations in this case is adequate upon which to base a decision with regard to the claim and a new VA examination need not be conducted at this time..  

The Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  For the foregoing reasons, the Board therefore finds that VA has satisfied its duty to notify and its duty to assist pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 5103; 38 C.F.R. §§ 3.159(b), 20.1102; Pelegrini, supra; Quartuccio v. Principi, 16 Vet. App. 183 (2002).

2.  TDIU 

VA will grant a total rating for compensation purposes based on unemployability when the evidence shows that the Veteran is precluded, by reason of service-connected disabilities, from obtaining and maintaining any form of gainful employment consistent with his or her education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16.  Under the applicable regulations, benefits based on individual unemployability are granted only when it is established that the service- connected disabilities are so severe, standing alone, as to prevent the retaining of gainful employment.  Under 38 C.F.R. § 4.16, if there is only one such disability, it must be rated at least 60 percent disabling to qualify for benefits based on individual unemployability.  If there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

Under 38 C.F.R. § 4.26, when a partial disability results from a disease or injury of both arms, or both legs, or of paired skeletal muscles, the ratings for the disabilities of the right and left sides will be combined as usual, and 10 percent of this value will be added (i.e. not combined) before proceeding with further combinations, or converting to degree of disability.  This is known as the bilateral factor. 

For the above purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: (1) Disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, (2) Disabilities resulting from common etiology or a single accident, (3) Disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric, (4) Multiple injuries incurred in action, or (5) Multiple disabilities incurred as a prisoner of war. 

Where these percentage requirements are not met, entitlement to benefits on an extraschedular basis may be considered when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, and consideration is given to the Veteran's background including his or her employment and educational history.  38 C.F.R. §4.16(b).  The Board does not have the authority to assign an extraschedular total disability rating for compensation purposes based on individual unemployability in the first instance.  Bowling v. Principi, 15 Vet. App. 1 (2001).  In determining whether unemployability exists, consideration may be given to the Veteran's level of education, special training, and previous work experience, but it may not be given to his or her age or to any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.

In this case, the Board notes that the Veteran is service connected for anxiety, rated as 30 percent disabling; residuals of frostbite of the right foot, rated as 20 percent disabling; residuals of frostbite of the left foot, rated as 20 percent disabling; and residuals of frostbite of the ears, rated as 10 percent disabling; and right knee scar residuals of shell fragment wounds, rated as noncompensable.  As such, his combined rating, in consideration of 38 C.F.R. § 4.26 and 38 C.F.R. § 4.16(a), is 60 percent according to Table 1 of 38 C.F.R. § 4.25.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.25.  Therefore, his service-connected disabilities do not meet the percentage rating standards for TDIU.  38 C.F.R. § 4.16(a). 

Nevertheless, the Board must consider whether the evidence warrants referral to the appropriate VA officials for entitlement to a total disability rating for compensation purposes based on individual unemployability on an extraschedular basis under the provisions of 38 C.F.R. §4.16(b).  See Bowling, 15 Vet. App. at 6.  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough; the ultimate question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether he or she can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).

Here, the Veteran asserts that he is unable to work because of the severity of his service-connected disabilities.  However, having reviewed the record, the Board finds that the preponderance of the evidence weighs against finding that he is unable to secure or maintain substantially gainful employment due to his service-connected disabilities.  

Pursuant to the Board's October 2011 remand directives, the Veteran was afforded with VA psychiatric and skin examinations in order to evaluate the severity of his service-connected disabilities.  The report of a November 2011 VA psychiatric examination report shows that the examiner reviewed the claims file and recorded the findings from clinical evaluation.  The examiner noted that the Veteran reported that he was still married to his wife after 67 years, and they had a good relationship.  He and his wife lived in an assisted living facility, and he reported that he was pleased with his living accommodations.  The Veteran added that he had to opportunity to participate in many activities with others, but he chose not to participate.  The Veteran added that he had good relationships with the other residents at the facility and his son visited them regularly.  The Veteran reported that he stopped working in 1979 when he was diagnosed with cancer.  He has previously worked as a mechanic on trackers and other farm equipment.  The examiner noted that the Veteran's anxiety disability was manifested by anxiety, mild memory loss, nightmares, sleep impairment, and daytime fatigue.  The VA examiner assessed the Veteran's anxiety disability as mild in severity.  The examiner opined that the Veteran's disability resulted in occupational and social impairment that caused him decrease in work efficiency and intermittent inability to perform occupational tasks, although generally functioning satisfactorily.  Collectively, this symptomatology is consistent with the criteria associated with the current assigned 30 percent rating under Diagnosed Code 9400, 38 C.F.R. § 4.130.  

The November 2011 VA psychiatric examiner further opined that the Veteran's anxiety disability alone was not severe enough so as to render him unemployable as it only resulted in mild occupational impairment.  Rather, the VA examiner felt that the Veteran's advanced age and other medical conditions likely caused him occupational impairment.  

The report of a November 2011 VA skin examination contains the findings from the evaluation of the Veteran's residuals of frostbite of the left foot, right foot, and ears, as well as residual scar on the right knee.  The examination report shows that the examiner reviewed the claims folders and recorded the findings from clinical examination.  The examiner noted that the Veteran complained of recurrent nail abnormalities on his toes, for which he received regular foot care.  The Veteran reported that at times, his feet were so sore, that he could barely walk.  Clinical evaluation revealed that the Veteran's residual of cold injuries involving both of his feet were manifested by cold sensitivity, numbness, and nail abnormality.  His residuals of cold injuries involving his ears were manifested by numbness.  There was x-ray evidence of moderate cartilage loss and degenerative joint disease in the toes, but there was no evidence of osteoarthritis, osteoporosis or subarticular punched out lesions.  These findings are consistent with the 20 percent ratings assigned for each foot and the single 10 percent rating assigned for both ears under the criteria associated with residuals of cold injuries under Diagnostic Code 7122, 38 C.F.R. § 4.114.  

The November 2011 VA skin examination report showed that the Veteran's residual scar was manifested a superficial non-linear and nonpainful scar that measured 2 by .7 centimeters (cm) on the lateral aspect of the right patella.  This symptomatology was consistent with the current assigned noncompensable evaluation under Diagnostic Code 7805, 38 C.F.R. § 4.114.  

The November 2011 VA skin examiner noted that the Veteran denied that his residual scar impacted his ability to work.  The Veteran reported that residual of cold injuries involving his feet impacted his ability to work as a mechanic working on large farm equipment, because he had difficulty walking when his feet were very painful.  His feet disability also impacted his ability to perform service calls and travel to work sites.   The VA examiner opined that the Veteran's skin conditions do not prevent the Veteran from obtaining and maintaining sedentary gainful employment.  The skin VA examiner did, however, opine that the Veteran's peripheral neuropathy prevented him from maintaining any form of employment requiring prolonged walking, driving, standing, or climbing.  Again, service connection is not currently in effect for peripheral neuropathy.  

Additional VA dental and eye examination reports dated in December 2011 show that the Veteran reported that he retired from his work as mechanic because the diagnosis of his nonservice-connected squamous cell carcinoma on his face.  Also, the December 2011 VA eye examiner found that the Veteran's nonservice-connected legal blindness precluded his ability to work. 

In November 2012, pursuant to the Board's October 2012 remand directives, a VA medical opinion was obtain that addressed the cumulative effect of the Veteran's service-connected disabilities on his employability.  The November 2012 VA medical report shows that the examiner reviewed the claims folders, including the reports of the November 2011 VA examinations.  The VA examiner concluded that the Veteran's "cold injuries, scars, and anxiety did not and do not affect his sedentary or physical employment."  Rather, the VA examiner opined that the Veteran's unemployability was due to his age and non-service connected medical conditions, including hearing loss, legal blindness, residuals of a cardiovascular accident, chronic lymphocytic leukemia, residuals of colon cancer, recurrent pneumonia, and kidney stones.  The Board notes that the November 2011 VA examiner's initial opinion reflects that the examiner used the language "at least as likely as not, able to obtain or maintain employment," and that such language in isolation suggests a 50 percent probability of unemployment.  However, when the opinion is viewed in its entirety, and in the context of the full report, it is clear that the examiner did not feel that Veteran's service-connected disabilities (alone) precluded his ability to work.  Moreover, it is clear that the examiner felt that the severity of the Veteran's nonservice-connected medical condition were responsible for his inability to obtain and sustain gainful employment.  The examiner's choice of language is not error where the opinion is unambiguous.  See Dyment v. West, 13 Vet. App. 141 (1999); Evans v. West, 12 Vet. App. 22 (1998).

The Board acknowledges the Veteran's contentions that he is unable to work due to his service-connected conditions.  However, the most probative medical evidence of record does not support these contentions.  Lay persons can attest to factual matters of which they had first- hand knowledge.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  While the Veteran is competent to report what comes to him through his senses, he does not have medical expertise.  See Layno v. Brown, 6 Vet. App. 465, 469- 470 (1994).  Here, the Veteran described his limitations caused by his service-connected disabilities, and the Board acknowledges that his statement in that regard is competent and of some probative value.  However, the Board also notes that the complexity of his medical history and variety of health problems create some limitation as to his ability to distinguish to what degree those limitations are a result of his service-connected disabilities and to what degree those limitations are attributable to his nonservice-connected medical conditions such as peripheral neuropathy that also impacts his ability to walk.  Consequently, the Board ultimately places more weight on the November 2012 VA opinion regarding whether the Veteran is unemployable due solely to service-connected conditions.

The Board has also considered that the Veteran's representative specifically requested in the September 2012 Written Brief Presentation that the issues of peripheral neuropathy in the lower extremities as secondary to residuals of frostbite in the feet should be adjudicated in conjunction with Veteran's TDIU claim.  The Board has considered complying with the representative's request on this matter. The Board notes that it was held in Harris v. Derwinski, 1 Vet. App. 180 (1991) that two issues are "inextricably intertwined " when they are so closely tied together that a final Board decision on one issue cannot be rendered until the other issue has been considered.  However, the Board finds that the current case at hand is distinguishable from the case in Harris, as the Board does not currently have jurisdiction over the claim for service connection for peripheral neuropathy in the lower extremities.  The claims for service connection for peripheral neuropathy have not been appealed to the Board and, in fact, have never been adjudicated in the first instance by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not find it appropriate to consider those unadjudicated claims over which the Board has no jurisdiction in conjunction with claim for TDIU that has been perfected for appeal.  At the same time, the Board emphasizes that the decision herein rests upon consideration of this disabilities for which service connection has been established by VA, and should not be construed by the RO as binding on the matter of entitlement to a TDIU should service connection be established for any other disabilities.

In short, upon review of all relevant evidence of record, the Board finds the November 2012 VA opinion to be the most probative medical evidence of record on the matter.  The examiner reviewed the claims file, examined the Veteran, and considered his assertions before rendering an opinion on the matter.  The examiner concluded that the Veteran is unable to work from his other medical conditions, such as hearing loss, legal blindness, residuals of a cardiovascular accident, chronic lymphocytic leukemia, residuals of colon cancer, recurrent pneumonia, and kidney stones, and not from service-connected residuals of cold injuries, residual scar, and anxiety.  The Board finds that the most probative medical evidence of record on the matter is against a finding that the Veteran is unemployable due to his service-connected disabilities so as to warrant referral of the issue of entitlement to TDIU on an extraschedular basis.

In summary, while the Board does not doubt that the Veteran's service-connected disabilities have some effect on his employability, the weight of the evidence does not support his contention that his service-connected disabilities are of such severity so as to preclude his participation in any form of substantially gainful employment. The Board believes that the symptomatology associated with the service-connected disabilities is appropriately compensated via the combined 60 percent rating which is currently assigned.  Loss of industrial capacity is the principal factor in assigning schedular disability ratings.  See 38 C.F.R. §§ 3.321(a), 4.1.  

Indeed, 38 C.F.R. § 4.1 specifically states: "[g]enerally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  See also Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992) and Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).  Thus, the Board finds that the RO's decision not to refer this issue consideration of TDIU was correct.  As such, the benefit of the doubt doctrine is inapplicable, and the claim must be denied. See 38 C.F.R. § 5107(b) (2011); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to TDIU is denied.  



____________________________________________
MICHAEL LANE 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


